UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

DWAYNE J. SCOTT and DERELL J. MEYNARD,

individually and on behalf of all others similarly Case No.: 18-cv-00086-SJF-AKT
situated,
AFFIDAVIT OF PERSONAL
SERVICE
Plaintiffs,
-against-

WHOLE FOODS MARKET GROUP, INC.

Defendant.

 

 

I, Stefania Quintero, being duly sworn, depose and say:

1. Iam over 18 years of age and reside in Queens County New York.

2. On September 10, 2019 I personally served upon the Plaintiff Derell J. Meynard, at his
place of employment, a true and accurate copy of this Court’s order dated September
4, 2019, a copy of which is annexed hereto.

3. Atthe time of service Mr. Meynard signed an acknowledgment of service (see annexed

order, at 2).

Stefania Quintero

Dated: Glen Cove, New York
September 12, 2019

 

 

aa
Case 2:18-cv-00086-SJF-AKT Document 31 Filed 09/04/19 Page 1 of 2 PagelD #: 217

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

w------X
DWAYNE J. SCOTT and DERELL J.
MEYNARD, individually and on behalf of all
others similarly situated,
Plaintiffs,
ORDER
- against -
CV 18-86 (SJF) (AKT)
WHOLE FOODS MARKET GROUP, INC.
Defendant.
---- x

A. KATHLEEN TOMLINSON, Magistrate Judge:

Moser Law Firm, P.C., counsel of record for Plaintiffs, Dwayne J. Scott and Derell J.
Meynard, individually and on behalf of all others similarly situated, by Steven John Moser,
moves to be relieved as counsel of record to the Plaintiffs in this action. Attorney Moser
included some of the circumstances underlying the instant application in his motion. The Court
has reviewed Attorney Moser’s submission and it is hereby

ORDERED, that DWAYNE J. SCOTT and DERELL J. MEYNARD APPEAR IN
PERSON BEFORE THIS COURT, THE HON, A. KATHLEEN TOMLINSON
PRESIDING, AT THE ALFONSE D’AMATO FEDERAL COURTHOUSE, 100
FEDERAL PLAZA, CENTRAL ISLIP, NEW YORK IN COURTROOM 910 ON
SEPTEMBER 25, 2019 AT 10:30 A.M., AND SHOW CAUSE WHY THE MOSER LAW
FIRM, P.C., SHOULD NOT BE RELIEVED AS COUNSEL OF RECORD FOR
DWAYNE J. SCOTT AND DERELL J. MEYNARD IN THIS ACTION; and it is further

ORDERED, that Attorney Moser appear in person at the September 25, 2019 Show

Cause Hearing; and it is further
Case 2:18-cv-00086-SJF-AKT Document 31 Filed 09/04/19 Page 2 of 2 PagelD #: 218

ORDERED, that the Moser Law Firm, P.C., shall remain counsel of record for Dwayne
J. Scott and Derell J. Meynard until the further Order of this Court; and it is further

ORDERED, that counsel for the Defendant may elect to attend or, alternatively, may be
excused from the Order to Show Cause hearing provided counsel notify the Court in writing at
least two days in advance that they wish to be excused; and it is further

ORDERED, that Attorney Moser shall serve his clients with a copy of this Order
personally no later than September 10, 2019 as well as by first-class mail and shall file proof of

such service promptly on ECF.

SO ORDERED.

Dated: Central Islip, New York
September 4, 2019

/s/ A. Kathleen Tomlinson
A. KATHLEEN TOMLINSON
United States Magistrate Judge

z, derec TF Neyverd,
seeveD with @ OF)

IC TRS oK DER. ov SEFT, 0,

Rereese nTES BY STEVEV
mosee ANB ASK VO BE

cy cuSth FAM MPRETEIN a

sepr, 28 2017

2 Me “SS
